Supreme Court of Florida
                                   ____________

                                   No. SC16-1587
                                   ____________

                THE NATIONAL DEAF ACADEMY, LLC, etc.,
                              Petitioner,

                                          vs.

                          DENISE TOWNES, etc., et al.,
                                 Respondents.

                                   [April 26, 2018]

PARIENTE, J.

       The issue in this case requires this Court to determine when a negligence

claim arises out of the “rendering of, or the failure to render, medical care or

services,” as the Legislature’s definition of medical malpractice provides, thereby

subjecting a plaintiff to the onerous presuit requirements and restrictions of the

medical malpractice statutory scheme. § 766.106(1)(a), Fla. Stat. (2008).1 In the

decision under review, the Fifth District Court of Appeal held that a claim arising

out of the alleged negligence by employees of the National Deaf Academy in



      1. While the 2008 version of the Florida Statutes applies to this case, the
current version of the Florida Statutes is materially the same.
attempting to physically restrain one of its residents, which resulted in injury to the

resident, sounded in ordinary negligence. Townes v. Nat’l Deaf Academy, LLC,

197 So. 3d 1130, 1135 (Fla. 5th DCA 2016). Reasoning that the employees’

actions were “not for treatment or diagnosis of any condition,” were not intended

“to meet [the resident’s] daily needs during care, and did not require medical skill

or judgment,” the Fifth District reversed the trial court’s entry of summary

judgment for failure to timely comply with the medical malpractice presuit

requirements. Id. at 1136.

      The National Deaf Academy argues, and we agree, that the Fifth District’s

decision conflicts with the First District Court of Appeal’s decision in Shands

Teaching Hospital & Clinics, Inc. v. Estate of Lawson, 175 So. 3d 327 (Fla. 1st

DCA 2015), holding that a claim arising out of a psychiatric hospital employee

leaving her keys and badge unattended, which resulted in a patient’s death,

sounded in medical malpractice. Id. at 328.2 We have jurisdiction. See art. V,

§ 3(b)(3), Fla. Const.

      In accordance with the Legislature’s definition of medical malpractice and

this Court’s relevant case law, we hold that for a claim to sound in medical


       2. In Shands, the patient’s estate petitioned this Court for review based on
conflict. However, before we made a determination on jurisdiction, the parties
resolved the case and we approved the dismissal. See Estate of Lawson v. Shands
Teaching Hosp. & Clinics, Inc., No. SC15-1827, 2016 WL 7007923 (Fla. Nov. 30,
2016).

                                         -2-
malpractice, the act from which the claim arises must be directly related to medical

care or services, which require the use of professional judgment or skill. Because

we conclude that neither the claim in Townes nor the claim in Shands arose from

an act directly related to medical care or services, which require the use of

professional judgment or skill, we approve the Fifth District’s decision in Townes

and disapprove of the First District’s decision in Shands.

              FACTUAL AND PROCEDURAL BACKGROUND

       This case arises out of an action for damages brought by Denise Townes, on

behalf of Cinnette Perry,3 and Cinnette Perry, individually, against the National

Deaf Academy, by and through its employees, for injuries Perry sustained while

she was a resident at the National Deaf Academy. As explained by the Fifth

District:

       [The National Deaf Academy] operates as both a school and a
       residential treatment facility, licensed pursuant to Chapter 394,
       Florida Statutes (2008), for deaf, hard of hearing, and autistic
       individuals suffering from psychiatric and behavioral disorders. [The
       National Deaf Academy] offers psychiatric, psychological, medical,
       speech therapy, and educational services to its residents. [The
       National Deaf Academy’s] staff includes psychiatrists, nurses,
       teachers, therapists, and sign language interpreters.
             Before going to [the National Deaf Academy], Perry was
       diagnosed with bipolar disorder-mixed, intermittent explosive
       disorder, impulse control disorder not otherwise specified, conduct
       disorder, and post-traumatic stress disorder. During her admission, a
       [National Deaf Academy] psychiatrist established a plan of care for

       3. Townes is Perry’s adult aunt.


                                          -3-
      Perry that included Therapeutic Aggression Control Techniques
      (“TACT”), which involves staff members physically restraining the
      resident. Prior to employing a TACT hold, the most senior employee
      on scene is required to make a determination as to whether the TACT
      hold is an appropriate method to control the resident.

Townes, 197 So. 3d at 1133.

      The Fifth District set forth the circumstances that led to Perry’s injuries as

follows:

             On August 7, 2008, Danielle Warren, a nurse employed by [the
      National Deaf Academy], received notice that Ms. Perry “eloped off
      campus.” When Perry voluntarily returned to [the National Deaf
      Academy’s] campus, she began throwing rocks at [the National Deaf
      Academy] staff and its buildings, causing several windows to shatter.
      Perry also pulled on cables, wires, and lightning rods, trying to
      dislodge them.
             After the staff removed the other residents from the area, four
      [National Deaf Academy] staff members attempted to verbally de-
      escalate the situation. Since Perry was not responding to the verbal
      de-escalation attempts, Nurse Warren made the decision to perform a
      TACT protective hold. After Nurse Warren called Dr. Karen
      Goldberg, [the National Deaf Academy’s] Associate Medical
      Director, the staff attempted to employ a TACT hold. The attempt
      was unsuccessful as Perry was agitated. According to Nurse Warren,
      Perry positioned her toe down into where “the dirt meets the concrete”
      and then wrapped her leg around Nurse John Barclay, causing both to
      fall. As she fell, Perry sustained an injury to her leg, which the staff
      believed to be a dislocated knee.

Id. “[A]s a result of the injury sustained during the attempted TACT protective

hold, Perry underwent an above-the-knee amputation of her left leg.” Id.

      Townes filed a two-count complaint, alleging claims of ordinary negligence

against the National Deaf Academy, by and through its employees. Id. at 1133-34.


                                        -4-
The National Deaf Academy moved to dismiss the complaint, arguing that

Townes’s claims sounded in medical malpractice and Townes failed to timely

comply with the presuit notice requirements for medical malpractice claims under

chapter 766, Florida Statutes (2008), before the expiration of the two-year statute

of limitations. Townes, 197 So. 3d at 1134.4 The trial court permitted Townes to

conduct limited discovery on whether the TACT hold was administered by

nonmedical as well as medical staff members of the National Deaf Academy.

Townes, 197 So. 3d at 1134.

      Two registered nurses involved in the incident testified in deposition that a

TACT hold is “a form or a style of physical intervention for the mentally ill.”

They explained that a TACT hold is administered “[t]o protect the resident from

himself or herself, as well as protect the other residents from [the resident] if [the

resident is] violent.” The nurses testified that the purpose of a TACT hold is “[f]or




       4. It is undisputed that the National Deaf Academy is not a health care
provider, as defined in section 766.202(4), Florida Statutes (2008). However, the
National Deaf Academy employs health care providers, such as psychiatrists and
nurses. See Townes, 197 So. 3d at 1133. “[U]nder the doctrine of respondeat
superior, an employer of a health care provider also may be a ‘prospective
defendant’ in a medical negligence action, even if the employer does not fall
within the statutory definition of health care provider.” Weinstock v. Groth, 629
So. 2d 835, 838 (Fla. 1993). Thus, an employer “may be vicariously liable under
the professional medical negligence standard of care set forth in section 766.102(1)
when its agent or employee, who is a health care provider, negligently renders
medical care or services.” Id.


                                          -5-
safety of the resident and for safety of the other residents. For safety in general.”

While the inclusion of a TACT hold in a resident’s plan of care is a decision made

by a medical doctor, the nurses explained that the decision to administer a TACT

hold need not be made by a medical doctor. Rather, a nurse, supervisor, or “the

most senior person that is train[ed] and qualified in TACT,” has the authority to

decide that a TACT hold is necessary. Moreover, everyone employed by the

National Deaf Academy, including mental health technicians and sign language

interpreters, completes TACT training.

      After the limited discovery period and the National Deaf Academy’s

renewed motion to dismiss, Townes amended her complaint. Townes, 197 So. 3d

at 1134. Consistent with the original complaint, Counts I and II alleged claims of

ordinary negligence against the National Deaf Academy, by and through its

employees. Id.5


       5. Townes’s amended complaint also added four new counts. Townes, 197
So. 3d at 1134. Counts III and IV alleged “alternative” claims of medical
malpractice. The trial court also entered summary judgment on these counts
because they were untimely, which the Fifth District affirmed. Id. That ruling is
not at issue in this appeal.
       Counts V and VI of the amended complaint alleged violations of chapter
394, Florida Statutes (2008) (“The Florida Mental Health Act” or “The Baker
Act”). Townes, 197 So. 3d at 1134. As an additional argument, the National Deaf
Academy contends that the Fifth District erred in holding that Counts V and VI in
the amended complaint relate back to the original complaint. We exercise our
discretion and decline to address this issue that is outside the scope of our conflict
jurisdiction. See Fla. R. App. P. 9.030(a)(1)(A)(iv); Marsh v. Valyou, 977 So. 2d
543, 545 n.1 (Fla. 2007) (declining to address issue beyond the scope of the

                                         -6-
      The National Deaf Academy moved for final summary judgment, arguing

that Counts I and II alleged medical malpractice claims and were time-barred

because the two-year statute of limitations for medical malpractice claims had

expired prior to the filing of the original complaint. See Townes, 197 So. 3d at

1134. The trial court agreed, reasoning that although Counts I and II were “styled

as [ordinary] negligence claims,” they “actually ar[o]se out of the rendering of

medical care and services,” and, therefore, alleged medical malpractice claims.

Accordingly, the trial court granted the National Deaf Academy’s motion for

summary judgment.

      Townes appealed and, upon review, the Fifth District reversed, concluding

that Townes’s claims alleged ordinary negligence. Id. at 1130. The Fifth District

noted the nurses’ deposition testimony that “the purpose of a TACT protective

hold is to ensure the safety of the residents, and that non-medical personnel, such

as sign language interpreters, also underwent TACT training.” Id. at 1136. The

Fifth District further reasoned that “[t]here was additional record evidence that the

decision of whether to employ a TACT protective hold is to be made by the most

senior person trained in TACT; however, that person does not necessarily have to

be a medical professional.” Id. Thus, the Fifth District concluded:


Court’s conflict jurisdiction); Paulucci v. Gen. Dynamics Corp., 842 So. 2d 797,
803 n.6 (Fla. 2003) (declining to address issues beyond the scope of the certified
question).

                                        -7-
      We find that on the record before this court, the use of the TACT
      protective hold on Perry was not for treatment or diagnosis of any
      condition, was not employed to meet Perry’s daily needs during care,
      and did not require medical skill or judgment as non-medical staff
      were taught the procedure and were authorized to decide whether to
      employ it. We find that Counts I and II assert claims sounding in
      ordinary negligence, rather than medical malpractice. Accordingly,
      we reverse the summary judgment entered on Counts I and II.

Id. (emphasis added).

                                     ANALYSIS

      The issue in this case requires this Court to determine when a negligence

claim arises out of the “rendering of, or the failure to render, medical care or

services,” as the Legislature’s definition of medical malpractice provides, thereby

subjecting a plaintiff to the restrictions and requirements of the medical

malpractice statutory scheme, as well as a shorter statute of limitations than for

ordinary negligence claims. § 766.106(1)(a), Fla. Stat. (2008). The specific facts

of this case involve the alleged negligent administration of a method of physical

restraint, which is performed for the safety of both the resident and others, and can

be performed by nonmedical personnel. See Townes, 197 So. 3d at 1133. The

determination of whether a complaint alleges a claim for medical malpractice is a

legal one and is, therefore, reviewed de novo. See Dockswell v. Bethesda Mem’l

Hosp., Inc., 210 So. 3d 1201, 1206 (Fla. 2017); Pierrot v. Osceola Mental Health,

Inc., 106 So. 3d 491, 492 (Fla. 5th DCA 2013).




                                         -8-
      Whether a claim arises from ordinary negligence or medical malpractice has

significant implications. For example, as shown by the facts of this case, medical

malpractice claims have a shorter statute of limitations than ordinary negligence

claims—two years versus four years, respectively. See § 95.11(3)(a), (4)(b), Fla.

Stat. (2008). Prospective medical malpractice plaintiffs must also comply with

complex presuit requirements, as set forth in chapter 766, Florida Statutes, before

filing a medical malpractice suit, which includes conducting “an investigation to

ascertain that there are reasonable grounds to believe” that medical malpractice

occurred. Id. § 766.203(2); see generally id. § 766.201-.212. The restrictions that

chapter 766 places on medical malpractice plaintiffs’ ability to prove their cases

persist even after a lawsuit is filed, such as providing specific qualifications for

medical experts testifying as to the standard of care. See generally id. § 766.102.

Just last year, we concluded that through chapter 766, the Legislature “has

restricted plaintiffs’ ability to bring medical malpractice claims.” Dockswell, 210
So. 3d at 1205.

      Because of the statutory restrictions and requirements that apply only to

medical malpractice claims, any “doubt” as to whether a claim is for ordinary

negligence or medical malpractice should be “generally resolved in favor of the

claimant.” J.B. v. Sacred Heart Hosp. of Pensacola, 635 So. 2d 945, 947 (Fla.

1994).


                                          -9-
      To resolve the issue in this case, we begin with the statutory definition of

medical malpractice, enacted by the Legislature and interpreted by this Court and

the district courts of appeal. We then examine how that statutory definition has

been applied by courts tasked with determining whether a claim sounds in ordinary

negligence or medical malpractice. Finally, we turn to address the conflict and

facts presented in this case.

                                I. Medical Malpractice

      The Legislature has defined a claim for medical negligence or medical

malpractice as “a claim, arising out of the rendering of, or the failure to render,

medical care or services.” § 766.106(1)(a), Fla. Stat. (2008). The Legislature has

further provided that proving a medical malpractice claim requires establishing that

the allegedly negligent act “represented a breach of the prevailing professional

standard of care,” as testified to by a qualified medical expert. Id. § 766.102(1);

see id. § 766.102(5).

      In Silva v. Southwest Florida Blood Bank, Inc., 601 So. 2d 1184 (Fla. 1992),

we explained that the inquiry for determining whether a claim sounds in medical

malpractice “is twofold: (1) whether the action arose out of ‘medical . . . diagnosis,

treatment, or care,’ and (2) whether such diagnosis, treatment, or care was rendered

by a ‘provider of health care.’ ” Id. at 1186 (alteration in original). Additionally,

we determined that the words “diagnosis,” “treatment,” and “care” should be


                                         - 10 -
“accorded their plain and unambiguous meaning,” explaining that, “[i]n ordinary,

common parlance, the average person would understand ‘diagnosis, treatment, or

care’ to mean ascertaining a patient’s medical condition through examination and

testing, prescribing and administering a course of action to effect a cure, and

meeting the patient’s daily needs during the illness.” Id. at 1187. Moreover, “in

order to determine whether the presuit requirements of chapter 766 apply, we look

to whether the plaintiff must rely upon the medical negligence standard of care as

set forth in section 766.102(1).” Integrated Health Care Servs., Inc. v. Lang-

Redway, 840 So. 2d 974, 980 (Fla. 2002).

      At issue in Silva was whether blood banks were subject to the two-year

statute of limitations applicable to medical malpractice actions. 601 So. 2d at

1186. We concluded that blood banks were not subject to the shortened statute of

limitations because the allegations against the blood bank—including negligence

and breach of its warranty regarding the representation that its blood was safe—did

not arise “out of any medical, dental, or surgical diagnosis, treatment, or care.” Id.

at 1189; accord id. at 1187. We also rejected the blood bank’s assertion that it was

a health care provider, as defined by the Legislature, explaining:

             We can find no indication that the legislature intended for blood
      banks to be considered “providers of health care” for purposes of the
      medical malpractice statute of limitations. Nor do we find it
      permissible generally to construe that term broadly. In the absence of
      clear legislative intent to the contrary, we are not at liberty to
      construe that term so as to deprive plaintiffs of their causes of action.

                                        - 11 -
Id. at 1189 (emphasis added).

      Consistent with our case law, the district courts have constructed additional

principles for determining whether a claim sounds in ordinary negligence or

medical malpractice. For example, the Fifth District has explained that the

wrongful act from which the claim arises “must be directly related to the improper

application of medical services and the use of professional judgment or skill.”

Joseph v. Univ. Behavioral LLC, 71 So. 3d 913, 917 (Fla. 5th DCA 2011). Stated

another way, “[t]he injury must be a direct result of receiving medical care or

treatment by the healthcare provider.” Quintanilla v. Coral Gables Hosp., Inc.,

941 So. 2d 468, 469 (Fla. 3d DCA 2006).

      In Joseph, relied on by the Fifth District in Townes, a psychiatric patient

sued the psychiatric hospital for negligence after he was punched in the face by

another patient. 71 So. 3d at 915. This incident occurred after a previous

altercation between the two patients, which led the patient who was ultimately

injured to ask the hospital to separate him from the other patient. Id. The hospital

did not. Id. The hospital argued that the decision to not separate the two patients

“was a ‘medical’ decision” and that it “accordingly falls within the category of

medical care and treatment for which compliance with the medical malpractice

statute and statute of limitations were required.” Id. at 919. The Fifth District

properly rejected that argument, reasoning that nothing in the patients’ deposition

                                        - 12 -
“suggest[ed] that any psychiatric treatment decisions resulted in his exposure to the

injury he suffered.” Id. at 919-20.

      An additional principle discussed by the Fifth District in Joseph and other

district courts of appeal is that merely because “a wrongful act occurs in a medical

setting does not necessarily mean that it involves medical malpractice.” Id. at 917;

see Holmes Reg’l Med. Ctr., Inc. v. Dumigan, 151 So. 3d 1282, 1286 (Fla. 5th

DCA 2014) (“It is axiomatic that the mere fact that a wrongful act occurs in a

medical setting does not automatically transform the contested action into one that

sounds in medical malpractice . . . .”); Lynn v. Mount Sinai Med. Ctr., Inc., 692 So.
2d 1002, 1003 (Fla. 3d DCA 1997) (“Merely because a wrongful act occurs in a

medical setting does not necessarily mean that it involves medical malpractice.”).

This principle was highlighted in Quintanilla, where a patient, who was admitted

to the hospital “complaining of a cough, shortness of breath, bronchitis and nasal

congestion,” brought a negligence action against the hospital after a nurse spilled

scalding hot tea on him. 941 So. 2d at 469. In support of its motion to dismiss the

patient’s complaint for failure to comply with the chapter 766 presuit requirements,

the hospital filed the affidavit of a nurse practitioner who attested that “hot tea was

a treatment modality for the cough associated with respiratory distress, and that the

serving of food, fluids and other dietary and nutritional items, including hot tea, is

part and parcel of medical care provided by the hospital staff to patients.” Id.


                                         - 13 -
      On appeal, the Third District Court of Appeal rejected the hospital’s

contention that “because the nurse used her medical judgment” in giving the

patient hot tea, “the actual act of serving the hot tea amounts to a medical service,”

determining that this was “simply a claim that arises out of the act of serving a cup

of hot tea.” Id. at 470. In a common sense approach, the Third District cogently

explained:

      The process of serving tea did not involve medical skill or judgment.
      The injury is not a direct result of receiving medical care from the
      provider. Even though, arguably, the nurse may have used her
      medical judgment to agree with [the patient’s] request for hot tea to
      help his condition, the process of serving the hot tea did not require
      medical skill or judgment. Not only was [the patient] not injured as a
      direct result of receiving medical care or treatment by the hospital
      employee, but in order to bring forth a claim of negligence, [the
      patient] would not have had to show that a hospital employee
      breached a prevailing professional standard of care which, in light of
      all relevant surrounding circumstances, is recognized as acceptable
      and appropriate by similar healthcare providers, and that such a
      breach was the cause of his injuries. There does not appear to be a
      medical standard of care for serving hot tea. Therefore, [the patient]
      was not required to comply with the medical malpractice pre-suit
      requirements.

Id. (citations omitted).

      For these same reasons, the Fourth District Court of Appeal properly held

that a claim arising out of an injury sustained by a dialysis patient when a hospital

employee inadvertently kicked the patient’s foot in an attempt to return the footrest

of the patient’s chair to the upright position sounded in ordinary negligence. Tenet

St. Mary’s Inc. v. Serratore, 869 So. 2d 729, 730 (Fla. 4th DCA 2004). The Fourth

                                        - 14 -
District explained that the claim did not “arise out of the receiving of medical

care,” nor did it require that the patient prove that the hospital employee’s actions

“deviated from an accepted standard of medical care” because “[t]here is clearly no

professional standard of care involved in attempting to kick a footrest of the

reclining chair to return it to its upright position.” Id. at 731.

      On the other hand, where a claim arose from injuries sustained while a

patient was connected to physical therapy equipment, the Second District Court of

Appeal properly concluded that the claim sounded in medical malpractice, since

the injuries were “directly inflicted by the medical care—that is, physical therapy

treatment” provided by the health care provider. Corbo v. Garcia, 949 So. 2d 366,

369 (Fla. 2d DCA 2007). The Second District reasoned that “[t]he medical

negligence standard of care—that the alleged actions of the health care provider

presented a breach of the prevailing professional standard of care—must be proved

in this case in order for [the patient] to obtain relief.” Id. at 370.

      In Goldman v. Halifax Medical Center, Inc., 662 So. 2d 367 (Fla. 5th DCA

1995), a similar case, relied on by the Second District in Corbo, the Fifth District

held that a claim arising out of the application of excessive pressure while using

mammographic equipment, which caused one of the plaintiff’s breast implants to

rupture, sounded in medical malpractice. Id. at 368. The Fifth District

characterized the claim as “not unlike a claim that one was injured when a doctor


                                          - 15 -
used an unclean scalpel, a claim which would clearly fall within the realm of

providing medical care.” Id. at 370.

      Our holding today flows naturally from these cases that faithfully construe

the Legislature’s definitions in chapter 766 and this Court’s precedent.

Accordingly, we hold that for a claim to sound in medical malpractice, the act from

which the claim arises must be directly related to medical care or services, which

require the use of professional judgment or skill. This inquiry involves

determining whether proving the claim requires the plaintiff to establish that the

allegedly negligent act “represented a breach of the prevailing professional

standard of care,” as testified to by a qualified medical expert. Our holding will

allow ordinary negligence cases to proceed without requiring the plaintiff to obtain

a presuit corroborating expert and follow the additional matrix of presuit

procedures, while still advancing the Legislature’s policy goals of encouraging the

early settlement of meritorious and screening out frivolous medical malpractice

claims. See Kukral v. Mekras, 679 So. 2d 278, 284 (Fla. 1996).

      We now turn to address the conflict in this case.

                                 II. The Conflict

      The National Deaf Academy argues that the Fifth District’s decision in

Townes, concluding that Townes’s claim arising out of the TACT hold that led to

Perry’s injuries sounds in ordinary negligence, conflicts with Shands, where the


                                        - 16 -
First District held that a claim arising out of a psychiatric hospital employee

leaving her badge and keys where a patient could access them, which led to that

patient’s death, sounded in medical malpractice.6 The National Deaf Academy

asserts that, had the Fifth District followed the First District’s reasoning in Shands,

it would have properly determined that Townes’s complaint set forth a claim for

medical malpractice. For the reasons that follow, we conclude that the First

District applied an overly broad and attenuated standard for determining whether a

claim sounds in medical malpractice.

      In Shands, a patient was admitted to the locked unit at a psychiatric hospital.
175 So. 3d at 328. After taking an employee’s unattended badge and keys, the



       6. The National Deaf Academy also asserts conflict with South Miami
Hospital, Inc. v. Perez, 38 So. 3d 809 (Fla. 3d DCA 2010), and Indian River
Memorial Hospital, Inc. v. Browne, 44 So. 3d 237 (Fla. 4th DCA 2010). The
complaint in Perez alleged that the patient fell from his hospital bed “while left
unrestrained and unattended” in the critical care unit and the hospital failed to
properly monitor/supervise the patient. Perez, 38 So. 3d at 811. Likewise, in
Browne, the complaint alleged that the hospital “failed to follow hospital rules,
policies, or procedures intended to protect patients from falling,” failed to engage
or properly secure the stretcher’s side guardrails, and failed to adequately supervise
the patient, given his disoriented and confused state upon arrival to the emergency
room. Browne, 44 So. 3d at 238. Perez and Browne fall into a gray area. Whether
the kinds of claims presented in those cases sound in ordinary or medical
negligence depends on both the specific circumstances under which the injury
occurred and the allegations in the pleadings. Because we conclude that the facts
of those cases are sufficiently distinguishable from this case and Shands, we
neither approve nor disapprove them. However, we reiterate that the fact an injury
occurs in a hospital does not automatically transform the claim into one for
medical malpractice.


                                         - 17 -
patient escaped from the hospital, eventually making her way onto a nearby

highway where she was hit by a truck and killed. Id. at 329. The patient’s estate

sued the hospital, alleging that the hospital breached its “legal duty to confine [the

patient] within the locked unit, where she had been admitted because her

psychiatric condition demanded the safety and security of a ‘locked unit.’ ” Id. at

331.

       The First District framed the estate’s claim as the failure to keep the patient

“adequately confined within the locked unit as her condition required.” Id. at 334.

Framing the claim this way, the First District determined that “the proof required

in this case will inevitably involve the medical negligence standard of care.” Id. at

332. The First District reasoned that “[w]ithout the help of experts to establish

what is acceptable, appropriate, and prudent in this psychiatric context, jurors

cannot be expected to determine through common experience whether [the

hospital] or its employee breached relevant standards.” Id. at 333. Thus, because

the hospital failed to confine the patient to the hospital, “which was the very

service that the locked unit existed to provide” and the service that the patient’s

condition required, the First District held that the estate’s claim sounded in medical

malpractice. Id. at 331.

       We disagree with the First District’s analysis in Shands. While it is true that

the hospital failed to confine the patient to her locked unit, the estate’s claim arose


                                         - 18 -
out of the hospital employee leaving her badge and keys unattended where the

patient could access them, not out of any act directly related to medical care or

services that required the use of professional judgment or skill. Thus, contrary to

the First District’s conclusion, medical expert testimony on the professional

standard of care would not be necessary for the estate to prove its negligence

claim. Id. at 332-33.

      Construing what constitutes medical malpractice as broadly as the First

District did in Shands would render essentially any claim arising out of a negligent

act by a health care provider subject to the onerous presuit requirements in chapter

766 and the shortened statute of limitations for medical malpractice claims. As

Judge Wolf observed dissenting in Shands, such a broad construction is

inconsistent with the Legislature’s clear purpose for instituting the presuit

procedures:

             The clear import of these extensive procedures [set forth in
      chapter 766] is to prevent frivolous second guessing of health care
      providers in their diagnosis of patients and their method of treatment
      of patients. The onerous procedures were not intended to provide
      unnecessary obstacles to injured parties attempting to institute claims
      against health care providers for simple carelessness. Indeed,
      requirements of extensive investigation and written medical expert
      opinions would make no sense in the context of simple careless acts,
      such as carelessly leaving one’s keys where a patient can get them.

Id. at 343 (Wolf, J., dissenting).




                                        - 19 -
      Further, the Legislature chose to define medical malpractice as a claim

arising out of the rendering of, or failure to render, “medical care or

services.” § 766.106(1)(a), Fla. Stat. (2008). The Legislature also made clear that

proving a medical malpractice claim requires the testimony of a qualified medical

expert that the alleged negligent act breached the prevailing professional standard

of care. See id. § 766.102(1), (5).7 As we stated in Silva, “[i]n the absence of clear

legislative intent to the contrary, we are not at liberty to construe” terms defined in

chapter 766 “so as to deprive plaintiffs of their causes of action.” 601 So. 2d at

1189. Accordingly, only claims that arise out of an action or inaction directly

related to medical care or services, which require the use of professional judgment

or skill, sound in medical malpractice. We now turn to this case.

                                   III. This Case




        7. This requirement does not apply to cases where a foreign body is
discovered, because such a discovery “shall be prima facie evidence of negligence
on the part of the health care provider.” § 766.102(3)(b), Fla. Stat. (2017); see
Dockswell, 210 So. 3d at 1205-06 (“The foreign-body presumption of negligence
. . . has survived throughout the legislative amendments restricting the ability of
medical malpractice plaintiffs to bring claims.”).


                                         - 20 -
      The National Deaf Academy argues that Townes’s claim sounds in medical

malpractice because the decision to include the use of TACT holds in Perry’s plan

of care was made by a medical doctor and medical expert testimony on the

prevailing professional standard of care will be necessary to prove Townes’s claim.

We disagree.

      Although it is undisputed that the decision to include the use of TACT holds

in Perry’s plan of care was made by a medical doctor, “the purpose of a TACT

protective hold is to ensure the safety of the residents.” Townes, 197 So. 3d at

1136. Additionally, TACT training was not solely reserved for the National Deaf

Academy’s medical staff, as “non-medical personnel, such as sign language

interpreters, also underwent TACT training.” Id. Thus, the fact that a medical

doctor made the decision to include TACT holds in Perry’s care plan does not

automatically transform the claim into one for medical malpractice because, as the

Fifth District reasoned, administration of the TACT hold “did not require medical

skill or judgment as non-medical staff were taught the procedure and were

authorized to decide whether to employ it.” Id.

      Moreover, as one of the National Deaf Academy’s nurses testified in

deposition, a TACT hold is administered “to control an out-of-control resident”

and “[t]o protect the resident from himself or herself, as well as protect the other

residents from them if they are violent.” Indeed, the TACT hold was only


                                        - 21 -
administered after Perry “eloped off campus,” “began throwing rocks at [National

Deaf Academy] staff and its buildings” upon her return, and “pulled on cables,

wires, and lightning rods” in an attempt to dislodge them. Id. at 1133. Therefore,

it cannot be said that when the National Deaf Academy staff administered the

TACT hold on Perry in an attempt to stop her from throwing rocks at staff and

pulling on lightning rods, they were “ascertaining [Perry’s] medical condition

through examination and testing, prescribing and administering a course of action

to effect a cure, [or] meeting [Perry’s] daily needs.” Silva, 601 So. 2d at 1187.

      The gravamen of Townes’s claim is that the National Deaf Academy, by and

through its employees, negligently administered the TACT hold that led to Perry’s

injuries. Proving that claim will not require testimony from a medical expert on

the professional standard of care. Therefore, because Townes’s claim does not

arise out of an act that is directly related to medical care or services, which require

the use of professional judgment or skill, the Fifth District properly concluded that

her claim does not allege medical malpractice, but ordinary negligence.

                                   CONCLUSION

      Limiting medical malpractice claims to those that are directly related to

medical care or services, which require the use of professional judgment or skill,

ensures that plaintiffs bringing claims of ordinary negligence are not subjected to

the complex presuit procedures for medical malpractice claims, while still


                                         - 22 -
advancing the Legislature’s policy goals of encouraging early settlement and

screening out frivolous medical malpractice claims. In this case, because the

administration of a TACT hold was not directly related to medical care or services,

which require the use of professional judgment or skill, Townes’s claim does not

arise from medical malpractice, and her lawsuit is not barred by the two-year

statute of limitations or her failure to comply with the presuit requirements set

forth in chapter 766. For the same reasons, a claim arising out of a hospital

employee leaving her keys and badge where a patient can access them does not

sound in medical malpractice. Shands, 175 So. 3d 327. Accordingly, we approve

the Fifth District’s decision in Townes, and disapprove of the First District’s

decision in Shands.

      It is so ordered.

LABARGA, C.J., and QUINCE, CANADY, and POLSTON, JJ., concur.
LEWIS, J., concurs in result.
LAWSON, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fifth District - Case No. 5D14-904

      (Lake County)

Mark Hicks and Mary Street of Hicks, Porter, Ebenfeld & Stein, P.A., Miami,
Florida; and Julie W. Allison of Julie W. Allison, P.A., Miami, Florida,

                                        - 23 -
      for Petitioner

Nicholas A. Shannin of Shannin Law Firm, P.A., Orlando, Florida; and Michael J.
Brevda of Senior Justice Law Firm, Boca Raton, Florida;

      for Respondent




                                     - 24 -